DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2-6 and 8-9 are cancelled. Claims 1, 7 and 10-15 are presently examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins Joyce (US 2010/0108081) in view of Hyde (US 4,522,616) and Randall (US 4,007,745) and Fallon (US 2017/0347700) and Hardness Measurement (already of record).

Regarding claim 1, Blevins Joyce discloses a filtered cigarette having a tobacco rod and a filter element secured using a tipping material [0007] and having cellulose acetate filter material [0027]. The filter is circumscribed with plug wrap [0027]. The tipping material has a basis weight of about 25 gsm to about 60 gsm [0066] and a porosity of about 15 to 80 CORESTA units [0038], which is considered to meet the claim limitation of naturally porous. Blevins Joyce does not explicitly disclose (a) the basis weight being between about 50 gsm and 55 gsm, (b) the plug of filtration material having a total denier of less than about 33,000, (c) the plug of filtration material having a plasticizer concentration between about 5% and 10% by weight, (d) the tipping paper thickness being between about 45 and 52 microns, and (e) the hardness measured using the claimed method.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the basis weight fall within the claimed range. In the case 
Regarding (b), Hyde teaches a cigarette filter rod made from cellulose acetate tow having 3.3 denier per filament, a total denier of 31,000, and a FILTRONA hardness of 90.4% (column 9, lines 26-32). Hyde additionally teaches that this filter has uniform characteristics (column 3, lines 3-16) and reduced filter rod weight (column 10, lines 19-37).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter material of Blevins Joyce with the filter rod of Hyde. One would have been motivated to do so since Hyde teaches a filter rod having uniform characteristics and reduced filter rod weight.
Regarding (c), Randall teaches a cigarette aerosol filter (abstract) in which individual filaments of the fiber are treated with a plasticizing liquid causing them to bond together (column 2, lines 36-54). The plasticizer is at a level of approximately 7% by weight (column 6, lines 24-50).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter material of modified Blevins Joyce with the plasticizer of Randall. One would have been motivated to do so since Randall teaches applying plasticizer to cigarette filters to bind fibers together.
Regarding (d), Fallon teaches tipping paper for a cigarette having a thickness of 0.025 mm-0.055 mm [0048].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tipping paper of Blevins Joyce with the thickness of Fallon. One would have been motivated to do so since Fallon teaches a cigarette having a typical tipping paper thickness. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists (MPEP § 2144.05 (I)).

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Filtrona hardness measurement of Hyde with the Borgwaldt hardness measurement of Hardness Measurement, and to optimize the cigarette to have a hardness within the claimed range. One would have been motivated to do so since Hardness Measurement teaches that hardness measurements are likely similar regardless of the testing method and that Filtrona and Borgwaldt are both readily available testing methods. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 7, Blevins Joyce discloses that the plug wrap is non-porous [0061].

Regarding claim 10, Blevins Joyce discloses that the cigarette has a single layer of plug wrap and a single plug of filtration material ([0027], figure 1, reference numeral 206).

Regarding claim 11, Blevins Joyce discloses that the plug of filtration material extends the entire length of the filter (figure 1, reference numeral 205).

Regarding claim 12, Blevins Joyce discloses that the plug of filtration material extends the entire length of the filter (figure 1, reference numeral 205) and that the plug is made from cellulose acetate [0027].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins Joyce (US 2010/0108081) in view of Hyde (US 4,522,616) and Randall (US 4,007,745) and Fallon (US 2017/0347700) and Hardness Measurement (already of record) as applied to claim 12 above, and further in view of Karles (US 7,878,962).

Regarding claims 13 and 14, modified Blevins Joyce teaches all the claim limitations as set forth above. Blevins Joyce discloses that the cigarette has a single layer of plug wrap ([0027], figure 1, reference numeral 206). Modified Blevins Joyce does not explicitly teach two filter segments having a cavity between them.
Karles teaches a cigarette comprising a first and second absorbent filter members made from cellulose acetate (column 3, lines 1-13) having a capsule located in a cavity between them to release a liquid additive (column 8, lines 6-19). Karles additionally teaches that this arrangement allows a volatile flavoring to be released upon use of the cigarette and not during storage (column 4, lines 1-12).


Regarding claim 15, modified Blevins Joyce teaches all the claim limitations as set forth above. Modified Blevins Joyce does not explicitly teach a nonporous waterproof filter wrapper.
Karles teaches a cigarette comprising a first and second absorbent filter members made from cellulose acetate (column 3, lines 1-13) having a capsule located in a cavity between them to release a liquid additive (column 8, lines 6-19). The filter has a wrapper that is substantially impermeable to eliminate staining of the tipping paper (column 9, lines 19-36), which one of ordinary skill in the art would recognize is waterproof and nonporous.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of modified Blevins Joyce with the filter and capsule of Karles. One would have been motivated to do so since Karles teaches a capsule that protects a volatile flavorant from premature release.

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the declaration of Mr. Ono indicates that (a) that Blevins Joyce does not teach adjusting the basis weight to the claimed range to increase hardness, (b) that one of ordinary skill in the art would not understand that low hardness values could be achieved at such low plasticizer amounts and total denier, (c) that Hardness Measurement doesn’t teach that test methods are comparable, and (d) that the combination is based only on impermissible hindsight.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Blevins Joyce teaches that the tipping material has a basis weight of about 25 gsm to about 60 gsm [0066], and, without evidence to the contrary, any basis weight within that range is considered to be prima facie obvious. No evidence has been made of record establishing that the claimed basis weight is essential to achieve the claimed hardness or any other feature of the claimed cigarette.
Regarding (b), declarant does not suggest that one familiar with the state of the art as of the effective filing date of the claimed invention would find anything unusual about the plasticizer concentration of Randall being used in a state of the art cigarette. Declarant does suggest that improvements in cigarette manufacturing technology allow a lower total denier to be used, however, Randall is relied upon only to the extent that it teaches a particular plasticizer concentration. The declaration of Mr. Ono does not suggest that changes in total denier necessitate any particular change in plasticizer concentration.
Regarding (c), while the results may not be directly comparable, Hardness Measurement does teach that “all of [the test methods] are probably strongly correlated. Indeed, a hard or soft product remains hard or soft whatever the method” (page 9, Conclusions). One of ordinary skill in the art would therefore understand that, while different methods will of course produce somewhat different hardness values that are not exactly comparable, the methods are all similar and comparable in a broader sense. In line with this reasoning, the Office action does not allege that the results from the Filtrona test of Hyde and the claimed test method, but rather that one of ordinary skill in the art would use the teachings of Hardness Measurement to determine an optimal hardness within the claimed range when measured according to the claimed method.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the cited references teach or render obvious all the claim limitations and set forth motivation to combine the references.

Regarding claims 7 and 10-15, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747